*446ORDER
PER CURIAM.
The defendant, Alfred L. Shannon, III, appeals the judgment entered upon his conviction by a jury for third-degree domestic assault, Section 565.074 RSMo. (2000). In his sole point on appeal, the defendant claims the trial court plainly erred in limiting his cross-examination of the State’s witness, Anne Shannon, the defendant’s estranged wife.
We have reviewed the parties’ briefs and the record on appeal. The defendant’s claim that the trial court improperly restricted cross-examination does not facially establish substantial grounds for believing that manifest injustice or a miscarriage of justice has resulted. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties, however, have been furnished with a memorandum, for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).